United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-1309
                                    ___________

Harlan L. Jacobsen, Editor/Publisher    *
of Solo RFD and Single Scene,           *
                                        *
            Plaintiff - Appellant,      *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Darrel Rensink, Director of IA DOT;     *
William Zitterich, Director of          *   [UNPUBLISHED]
Maintenance Services of IA DOT,         *
                                        *
            Defendants - Appellees.     *
                                   ___________

                              Submitted: March 16, 2006
                                 Filed: May 15, 2006
                                  ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

        Harlan Jacobsen appeals the magistrate judge’s1 grant of defendants’ motion for
relief from a 1998 preliminary injunction delineating the restrictions that defendants
could enforce on Jacobsen’s placement of newsracks at Iowa highway rest areas. We
affirm.

      1
        The Honorable Paul A. Zoss, United States Magistrate Judge for the Northern
District of Iowa to whom the case was referred for final disposition by consent of the
parties pursuant to 28 U.S.C. § 636(c).
       In a related case before us on appeal, Jacobsen v. Dep’t of Transp., et al., No.
04-3716 (which we affirm today), the district court2 held that the rest areas at issue are
nonpublic fora, and that the present restrictions governing placement of the newsracks
comply with the constitutional protection afforded non-public fora. In light of that
holding and the constitutional restrictions with which defendants must comply in the
future given the status of the rest areas as nonpublic fora, we conclude that the
magistrate judge did not abuse his discretion in dissolving the preliminary injunction.
See Fed. R. Civ. P. 60(b)(5) (court may relieve party of order if, inter alia, it is no
longer equitable that judgment should have prospective relief), (b)(6) (court may
relieve party from order for any non-listed reason justifying relief).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      2
       The Honorable Mark W. Bennett, Chief Judge, United States District Court for
the Northern District of Iowa.

                                           -2-